Whiteield, O. J.,
delivered the opinion of the court.
Under the authority of the case of Pittman v. Chrisman, 59 Miss., 124, it is perfectly plain that the justice’s court had no jurisdiction, and, of course, the circuit court had none on appeal. If the argument of the appellee was sound, then, if one thousand mules were killed on the same day by the same agency and under-exactly the same circumstances in every respect, one thousand suits must be instituted in the justice court, one for each mule, if the value of each mule is less-than $200.
Judgment reversed, and the suit dismissed, without prejudice to the right of the plaintiff to bring his suit in the proper court-

■Reversed.